UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4858



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RACHEL REED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cr-00079-SGW)


Submitted:   February 23, 2007            Decided:   March 15, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William H. Cleaveland, WILLIAM H. CLEAVELAND, P.L.C., Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
C. Patrick Hogeboom, III, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rachel Reed appeals from the revocation of her supervised

release and her twenty-four month sentence.                Reed pled guilty to

knowingly converting and aiding and abetting the conversion of

government money in an amount exceeding $1000 pursuant to 18

U.S.C.A. §§ 641 and 642 in 2003 and was sentenced to twenty-four

months    of    probation,      including    fifteen     months   on    electronic

monitoring.       She was also ordered to pay approximately $23,800 in

restitution.         On April 25, 2006, Reed was charged with violating

her probation by participating in a conspiracy to defraud the

Alliance Housing Assistance Program (AHAP).                  Reed admitted to

federal authorities that she performed acts in furtherance of the

conspiracy with her boyfriend, James Bush, and issued a signed

statement as to the extent of her involvement.               At her revocation

hearing, Bush testified on Reed’s behalf, denying her involvement

in the conspiracy.        After giving this testimony, Bush invoked his

Fifth    Amendment      right   against     self-incrimination         and   refused

cross-examination.           The   district      court   determined     that   Reed

violated her probation, revoked her probation and sentenced her to

twenty-four months in prison.

               The   district    court    has    broad   discretion     to    revoke

probation if a condition of probation has been violated.                      United

States v. Cates, 402 F.2d 473, 474 (4th Cir. 1968).               Moreover, the

district court need only be reasonably satisfied that the terms of


                                         - 2 -
release were violated.       Id.    We conclude that there was sufficient

evidence, including Reed’s own admissions, to support the district

court’s conclusion that Reed violated her probation through her

involvement   in    a    conspiracy    to    defraud   the    Alliance     Housing

Assistance Program.       Moreover, we conclude that the district court

did not abuse its discretion when it declined to find Bush’s

statements given on direct examination credible, considering Bush

invoked    his      right     against        self-incrimination      only      on

cross-examination.        See Mitchell v. United States, 526 U.S. 314,

322 (1999).

           Accordingly,      we     affirm    the   district     court’s    order

revoking   Reed’s       probation    and    imposing   a     twenty-four    month

sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 3 -